UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: August 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 78.47% (Cost $940,960,634) Agricultural Products 0.92% Cosan SA Industria e Comercio, Perpetual Bond (Brazil) (F)(S) 8.250% 02-15-49 BB $5,750 5,606,250 Saskatchewan Wheat Pool, Inc., Sr Note (Canada) (D) 8.000 04-08-13 BB 5,800 5,482,819 Apparel, Accessories & Luxury Goods 0.66% Hanesbrands Inc., Gtd Sr Note Ser B (L)(P) 8.784 12-15-14 B- 7,960 7,950,050 Broadcasting & Cable TV 3.09% Allbritton Communications Co., Sr Sub Note 7.750 12-15-12 B- 7,953 7,774,057 Charter Communications Holdings II, LLC/Charter Communications II Capital Corp., Sr Note 10.250 09-15-10 CCC 5,000 5,050,000 Shaw Communications, Inc., Sr Note (Canada) (D) 6.100 11-16-12 BB+ 9,000 8,440,355 Sr Note (Canada) (D) 5.700 03-02-17 BB+ 2,325 2,056,246 Sinclair Broadcast Group, Inc., Gtd Sr Sub Note 8.000 03-15-12 B 3,397 3,430,970 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 5,000 4,750,000 Gtd Sr Note (P) 9.856 05-01-13 CCC 4,500 4,185,000 Young Broadcasting, Inc., Gtd Sr Sub Note 10.000 03-01-11 CCC- 1,500 1,350,000 Casinos & Gaming 6.23% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB- 2,540 2,527,300 Page 1 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Fountainebleau Las Vegas, Note (S) 10.250 06-15-15 CCC+ 1,925 1,650,687 Sr Note (G) 12.000 06-01-22 CCC+ 3,000 3,000,000 Great Canadian Gaming Corp., Gtd Sr Sub Note (Canada) (F)(S) 7.250 02-15-15 B+ 1,250 1,200,000 Isle of Capri Casinos, Inc., Gtd Sr Sub Note 7.000 03-01-14 B 2,550 2,212,125 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B- 10,070 10,044,825 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 5,000 5,025,000 Mandalay Resort Group, Sr Sub Note (L) 9.375 02-15-10 B+ 3,850 4,023,250 MGM Mirage, Inc., Gtd Sr Note (L) 7.625 01-15-17 BB 5,140 5,088,600 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04-01-12 B 4,450 4,511,187 Sr Sub Note (L) 7.125 08-15-14 B 2,890 2,824,975 Sr Sub Note (L) 6.375 07-15-09 B 5,080 4,991,100 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B 5,125 5,176,250 Penn National Gaming, Inc., Sr Sub Note (S) 6.750 03-01-15 B+ 2,800 2,807,000 Pinnacle Entertainment, Inc., Sr Sub Note (L)(S) 7.500 06-15-15 B- 1,800 1,656,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 2,500 2,675,000 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 12-15-10 B+ 1,275 1,287,750 Turning Stone Resort & Casino, Sr Note (S) 9.125 09-15-14 B+ 8,700 8,787,000 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-12 BB- 5,192 5,295,840 Coal & Consumable Fuels 0.62% Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB- 7,830 7,438,500 Commodity Chemicals 0.28% Braskem SA, Note (Brazil) (F)(S) 11.750 01-22-14 BB 2,800 3,346,000 Construction & Farm Machinery & Heavy Trucks 0.37% Manitowoc Co., Inc. (The), Gtd Sr Note 7.125 11-01-13 BB- 4,600 4,473,500 Consumer Finance 0.12% Capital One Capital IV, Gtd Sub Bond (L) 6.745 02-17-37 BBB- 1,745 1,456,656 Page 2 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Distillers & Vintners 0.30% Constellation Brands, Inc., Sr Note (L)(S) 7.250 05-15-17 BB- 3,750 3,637,500 Diversified Banks 1.77% Banco Macro SA, Note (Argentina) (F)(S) 8.500 02-01-17 B2 5,310 4,420,575 Bancolombia SA, Sub Bond (Colombia) (F) 6.875 05-25-17 Ba1 2,085 1,939,050 European Investment Bank, Sr Note (New Zealand) (D) 6.750 11-17-08 AAA 9,920 6,841,798 Sr Note (New Zealand) (D) 6.080 04-21-08 AAA 6,695 4,626,694 Landwirtschaftliche Rentenbank, Note (New Zealand) (D) 6.500 09-17-09 AAA 4,960 3,380,821 Diversified Commercial & Professional Services 0.24% ARAMARK Services, Inc., Gtd Sr Note (P) 8.856 02-01-15 B- 2,920 2,905,400 Diversified Metals & Mining 0.19% New Gold, Inc., Sr Note (Canada) (D)(G) 10.000 06-28-17 B 2,960 2,238,503 Electric Utilities 0.34% Cia de Transporte de Energia Electrica en Alta Tension Transener SA, Sr Note (Argentina) (F)(S) 8.875 12-15-16 B 4,685 4,122,800 Environmental & Facilities Services 0.09% Blaze Recycling & Metals, Inc., Sr Sec Note (S) 10.875 07-15-12 B 1,085 1,071,438 Page 3 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Foreign Government 34.45% Austria, Republic of, Note (New Zealand) (D) 6.000 09-26-08 AAA 4,960 3,403,446 Bonos Y Oblig Del Estado, Bond (Spain) (C) 6.150 01-31-13 AAA 24,015 35,718,965 Bond (Spain) (C) 5.400 07-30-11 AAA 10,615 15,090,691 Bundesrepublik Deutschland, Bond (Germany) (C) 3.500 01-04-16 AAA 14,070 18,227,448 Canada, Government of, Bond (Canada) (D) 4.250 12-01-08 AAA 14,190 13,385,831 Bond (Canada) (D) 4.250 09-01-09 AAA 22,600 21,311,746 Bond (Canada) (D) 4.000 09-01-10 AAA 13,220 12,366,577 Bond (Canada) (D)(M) 4.000 06-01-16 AAA 52,290 47,977,688 Canada Housing Trust, Gtd Bond (Canada) (D) 4.100 12-15-08 AAA 2,000 1,879,926 Note (Canada) (D) 4.800 06-15-12 AAA 38,340 36,609,744 Colombia, Republic of, Note (Colombia) (F) 10.750 01-15-13 BBB- 11,900 14,345,450 France, Government of, Bond (France) (C) 4.750 10-25-12 AAA 16,935 23,674,892 Germany, Federal Republic of, Bond (Germany) (C) 5.000 01-04-12 AAA 12,585 17,729,361 Mexican States, United, Bond (Mexico) (F) 11.375 09-15-16 BBB 3,800 5,320,000 New South Wales Treasury Corp., Bond (Austria) (D) 7.000 12-01-10 AAA 72,880 59,964,471 Ontario, Province of, Bond (Canada) (D) 4.400 03-08-16 AA 12,620 11,665,492 Deb (Canada) (D) 4.500 03-08-15 AA 8,915 8,323,813 Deb (Canada) (D) 4.400 11-19-08 AA 21,000 19,810,493 Note (New Zealand) (D) 6.375 10-12-10 AA 4,930 3,322,813 Note (Canada) (D) 6.250 06-16-15 AA 10,600 6,879,299 Quebec, Province of, Deb (Canada) (D) 5.250 10-01-13 A+ 22,160 21,536,583 United Kingdom Treasury, (United Kingdom) (D) 5.000 03-07-08 AAA 7,500 15,088,528 Gas Utilities 0.28% Southern Union Co., Jr Sub Note Ser A 7.200 11-01-66 BB 3,355 3,377,304 Health Care Facilities 0.53% Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 4,446 4,546,035 HealthSouth Corp., Gtd Sr Note (P) 11.409 06-15-14 CCC+ 1,745 1,788,625 Integrated Oil & Gas 0.68% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 3,800 4,174,300 Gtd Note 7.375 12-15-14 BBB 3,675 4,015,702 Page 4 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Integrated Telecommunication Services 1.36% Axtel SAB de CV, Sr Note (Mexico) (F)(S) 7.625 02-01-17 BB- 5,000 4,837,500 Cincinnati Bell, Inc., Sr Sub Note (L) 8.375 01-15-14 B- 5,850 5,791,500 Citizens Communications Co., Sr Note 7.125 03-15-19 BB+ 2,770 2,638,425 West Corp., Gtd Sr Sub Note 11.000 10-15-16 B- 2,945 2,989,175 Leisure Facilities 0.61% AMC Entertainment, Inc., Sr Sub Note (L) 8.000 03-01-14 CCC+ 4,950 4,578,750 HRP Myrtle Beach Operations, LLC, Sr Sec Note (P)(S) 10.070 04-01-12 B+ 2,935 2,788,250 Marine 0.43% Navios Maritime Holdings, Sr Note (Marshall Islands) (F) 9.500 12-15-14 B 5,000 5,106,250 Metal & Glass Containers 1.30% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 5,775 5,890,500 OI European Group BV, Gtd Snr Note (Netherlands) (C)(S) 6.875 03-31-17 B 1,715 2,226,921 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 3,200 3,280,000 Gtd Sr Sec Note 8.875 02-15-09 BB 4,114 4,180,853 Movies & Entertainment 0.25% Marquee Holdings, Inc., Sr Disc Note Ser B 12.000 08-15-14 CCC+ 3,595 3,019,800 Multi-Line Insurance 0.17% Sul America Participacoes SA, Bond (Brazil) (F)(L)(S) 8.625 02-15-12 B 1,985 1,999,887 Multi-Utilities 0.25% Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 3,000 2,973,750 Oil & Gas Equipment & Services 0.26% Allis-Chalmers Energy Inc., Sr Note 8.500 03-01-17 B 3,315 3,174,112 Page 5 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Oil & Gas Exploration & Production 0.73% Dune Energy, Inc., Sr Sec Note (S) 10.500 06-01-12 B- 5,070 4,765,800 Energy XXI Gulf Coast, Inc., Sr Note (L)(S) 10.000 06-15-13 CCC 3,095 2,878,350 W&T Offshore, Inc., Gtd Sr Note (S) 8.250 06-15-14 B- 1,205 1,123,662 Oil & Gas Storage & Transportation 0.59% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B 7,135 7,099,325 Other Diversified Financial Services 4.57% Cosan Finance Ltd., Gtd Bond (Cayman Islands) (Brazil) (F)(L)(S) 7.000 02-01-17 BB 4,045 3,777,019 Ford Motor Credit Co., LLC, Note 7.800 06-01-12 B 1,595 1,469,477 General Electric Capital Corp., Sr Bond (New Zealand) (D) 6.625 02-04-10 AAA 19,500 13,252,733 Independencia International Ltd., Gtd Sr Bond (L)(S) 9.875 01-31-17 B 5,000 4,850,000 Inter-American Development Bank, Sr Note Series INTL (Supranational) (D) 7.250 05-24-12 AAA 16,285 11,281,255 Sr Note Series MPLE (Supranational) (D) 4.250 12-02-12 AAA 13,560 12,554,136 Orascom Telecom Finance SCA, Gtd Note (Egypt) (F) 7.875 02-08-14 B- 1,735 1,583,187 Regency Energy Partners LP, Sr Note (S) 8.375 12-15-13 B 4,651 4,790,530 TAM Capital, Inc., Gtd Note (Brazil) (F)(S) 7.375 04-25-17 BB- 1,605 1,364,250 Packaged Foods & Meats 0.88% Minerva Overseas Ltd., Gtd Note (United Kingdom) (F)(S) 9.500 02-01-17 B 7,890 7,416,600 Sadia Overseas Ltd., Note (Brazil) (F)(S) 6.875 05-24-17 BB 3,260 3,105,150 Paper Packaging 1.48% Graphic Packaging International, Inc., Sr Sub Note 9.500 08-15-13 B- 5,550 5,605,500 Gtd Sr Note 8.500 08-15-11 B- 2,100 2,121,000 Smurfit-Stone Container Corp., Sr Note 8.375 07-01-12 CCC+ 7,990 7,830,200 Sr Note (L) 8.000 03-15-17 CCC+ 2,265 2,160,244 Paper Products 0.41% Pope & Talbot, Inc., Deb 8.375 06-01-13 CC 3,000 1,785,000 Sr Note 8.375 06-01-13 CC 5,250 3,123,750 Page 6 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Publishing 0.41% Idearc, Inc., Gtd Sr Note 8.000 11-15-16 B+ 5,000 4,937,500 Real Estate Management & Development 0.05% OMEGA Healthcare Investors, Inc., Gtd Sr Note REIT 7.000 04-01-14 BB 600 588,000 Restaurants 0.44% Dave & Buster's, Inc., Gtd Sr Note 11.250 03-15-14 CCC+ 3,204 3,059,820 Landry's Restaurants, Inc., Gtd Sr Note Ser B 7.500 12-15-14 CCC+ 2,175 2,177,719 Specialized Finance 0.86% CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC+ 10,835 10,347,425 Specialty Chemicals 0.24% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B 2,795 2,864,875 Steel 0.25% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 3,035 3,035,000 Thrifts & Mortgage Finance 7.64% American Home Mortgage Assets, CMO-REMIC Ser 2006-6-XP IO 1.812 12-25-46 AAA 70,632 3,531,595 Banc of America Commercial Mortgage, Inc., CMO-REMIC Ser 2006-5-A4 5.414 09-10-47 AAA 11,640 11,433,786 Citigroup/Deutsche Bank Commercial Mortgage Trust, CMO-REMIC Ser 2005-CD1-A4 5.225 07-15-44 AAA 10,270 10,100,149 Crown Castle Towers, LLC, CMO-REMIC Ser 2006-1A-F (S) 6.650 11-15-36 Ba1 3,210 3,136,651 CMO-REMIC Ser 2006-1A-G (S) 6.795 11-15-36 Ba2 3,835 3,701,810 Countrywide Alternative Loan Trust, CMO-REMIC Ser 2005-59-2X IO 1.598 11-20-35 AAA 42,056 1,465,397 CMO-REMIC Ser 2006-0A10-XPP IO 1.950 08-25-46 AAA 27,892 1,089,523 CMO-REMIC Ser 2006-OA8-X IO 1.960 07-25-46 AAA 53,037 1,997,191 CMO-REMIC Ser 2007-OA8-X IO 2.000 06-25-47 AAA 37,468 1,686,082 DB Master Finance, LLC, Sub Bond Ser 2006-1-M1 (S) 8.285 06-20-31 BB 500 513,926 Dominos Pizza Master Issuer, LLC, Mtg Pass Thru Ctf Ser 2007-1-M1 (S) 7.629 04-25-37 BB 5,660 5,451,774 Global Tower Partners Acquisition Partners, LLC, CMO-REMIC Sub Bond Ser 2007-1A-G (S) 7.870 05-15-37 B2 1,840 1,712,488 Page 7 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Greenwich Capital Commercial Funding Corp., CMO-REMIC Ser 2006-GG7-A4 6.111 07-10-38 AAA 9,865 10,084,446 Indymac Index Mortgage Loan Trust, CMO-REMIC Ser 2005-AR18-1X 1.352 10-25-36 AAA 101,557 2,903,900 SBA CMBS Trust, CMO-REMIC Sub Bond Ser 2006-1A-H (S) 7.389 11-15-36 Ba3 2,370 2,257,382 CMO-REMIC Sub Bond Ser 2006-1A-J (S) 7.825 11-15-36 B1 2,015 1,884,668 Suntrust Adjustable Rate Mortgage Loan Trust, CMO-REMIC Ser 2007-2-4A1 (P) 5.748 04-25-37 AAA 10,996 10,855,598 WAMU Mortgage Pass-Through Certificates, CMO-REMIC Ser 2007-0A4-XPPP IO 0.628 04-25-47 Aaa 99,173 1,702,892 CMO-REMIC Ser 2007-0A6-1XPP IO 0.545 07-25-47 Aaa 135,104 1,621,243 CMO-REMIC Ser 2007-0A5-1XPP IO 0.558 06-25-47 Aaa 232,266 2,862,680 Wells Fargo Mortgage-Backed Securities Trust, CMO-REMIC Ser 2006-AR12-1A1 6.026 09-25-36 Aaa 11,661 11,699,966 Tobacco 0.58% Alliance One International, Inc., Gtd Sr Note (M) 11.000 05-15-12 B 6,670 6,970,150 Wireless Telecommunication Services 3.55% American Cellular Corp., Sr Note Ser B 10.000 08-01-11 CCC 8,251 8,560,413 Centennial Communications Corp., Sr Note 10.000 01-01-13 CCC+ 6,955 7,267,975 Digicel Group, Ltd., Sr Note (Bermuda) (F)(S) 8.875 01-15-15 Caa2 3,620 3,307,956 Dobson Communications Corp., Sr Note (L) 8.875 10-01-13 CCC 6,253 6,612,548 Grupo Iusacell SA de CV, Sr Sec Note (Mexico) (F)(G)(S) 10.000 12-31-13 CCC- 2,076 1,993,048 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 BBB 2,600 2,617,342 Rogers Cable, Inc., Sr Sec Note (Canada) (D)(F) 7.250 12-15-11 BBB+ 6,750 6,832,760 Rural Cellular Corp., Sr Sub Note (P) 11.106 11-01-12 CCC 2,910 2,997,300 Sr Sub Note (S) 8.360 06-01-13 CCC 2,430 2,478,600 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Capital preferred securities 0.10% (Cost $1,351,350) Gas Utilities 0.10% KN Capital Trust I 8.560 04-15-27 B- $1,320 1,239,489 Page 8 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Issuer Shares Value Common stocks 1.57% (Cost $15,900,929) Casinos & Gaming 0.07% Fountainebleau Las Vegas 67,568 810,816 Gold 0.70% Newmont Mining Corp. 200,000 8,452,000 Integrated Telecommunication Services 0.10% Chunghwa Telecom Co., Ltd. ADR (Taiwan) (F) 32,116 562,665 Deutsche Telekom AG ADR (Germany) (F) 8,253 153,506 Manitoba Telecom Services, Inc. (Canada) (F) 910 42,570 Versatel Telecom International NV (Netherlands) (C)(I) 590,005 489,805 Precious Metals & Minerals 0.66% Silver Standard Resources, Inc. (Canada) (F)(I)(U) 270,097 7,889,533 Wireless Telecommunication Services 0.04% USA Mobility, Inc. 25,267 466,176 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.00% $0 (Cost $968,602) Marine 0.00% 0 Pacific & Atlantic Holdings, Inc., 7.50% (B)(G)(I) CCC 100,913 0 Page 9 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.77% (Cost $9,398,687) Casinos & Gaming 0.41% Great Canadian Gaming Corp., Tranche B (Fac LN318116), 11-28-13 BBB- 4,925 4,875,997 Education Services 0.27% Riverdeep Interactive Learning Ltd., Tranche B (Fac LN304747), 11-28-13 B $3,333 3,261,528 Health Care Services 0.09% IM U.S. Holdings, LLC, Tranche (Fac LN344506), 6-26-15 B- 1,095 1,078,575 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 16.72% (Cost $199,840,604) Government U.S. 5.61% United States Treasury, Bond (L) 9.250 02-15-16 AAA 8,600 11,425,238 Bond (L) 8.125 08-15-19 AAA 5,225 6,814,952 Note (L) 4.875 08-15-16 AAA 8,795 9,014,189 Note (L) 4.750 05-15-14 AAA 6,000 6,135,936 Note (L) 4.625 07-31-09 AAA 12,135 12,234,543 Note (L) 4.250 11-15-13 AAA 21,780 21,706,841 Government U.S. Agency 11.11% Federal Home Loan Mortgage Corp., CMO REMIC 3154-PM 5.500 05-15-34 AAA 13,002 12,624,241 CMO REMIC 3228-PL 5.500 10-15-34 AAA 25,320 24,495,082 Federal National Mortgage Assn., 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 6,315 6,310,036 30 Yr Pass Thru Ctf (M) 6.000 09-15-34 AAA 5,980 5,972,525 30 Yr Pass Thru Ctf 6.000 01-01-37 AAA 17,211 17,195,999 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 9,763 9,535,367 30 Yr Pass Thru Ctf 5.499 03-01-37 AAA 8,604 8,553,494 30 Yr Pass Thru Ctf (M) Zero 09-15-34 AAA 18,840 18,398,428 CMO-REMIC Ser 2006-117-PD 5.500 07-25-35 AAA 16,925 16,393,484 CMO-REMIC Ser 2006-65 TE 5.500 05-25-35 AAA 6,470 6,292,532 CMO-REMIC Ser 2006-84-MP 5.500 08-25-35 AAA 7,905 7,680,328 Page 10 John Hancock Strategic Income Fund Securities owned by the Fund on August 31, 2007 (unaudited) Issuer Shares Value Warrants 0.03% (Cost $609,820) Broadcasting & Cable TV 0.00% Virgin Media, Inc. (I) 28,043 7,572 Diversified Metals & Mining 0.03% New Gold, Inc. (Canada) (F)(I) 296,000 349,766 Interest Par value Issuer, description, maturity date rate Value Short-term investments 13.31% (Cost $159,721,135) Joint Repurchase Agreement 3.75% Joint Repurchase Agreement with Barclay's Plc dated 8-31-2007 at 5.100% to be repurchased at $45,015,494 on 9-04-2007, collateralized by $44,836,659 U.S. Treasury Inflation Indexed Note, 2.000% due 1-15-2016 (valued at $45,889,800, including interest) 5.100% $44,990 44,990,000 Shares Cash Equivalents 9.56% John Hancock Cash Investment Trust (T)(W) 114,731,135 114,731,135 Total investments (Cost $1,328,751,761) 110.97% Other assets and liabilities, net (10.97%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 11 John Hancock Strategic Income Fund Notes to Schedule of Investments August 31, 2007 (unaudited) ADR American depositary receipt. IO Interest only (carries notional principal amount). REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $0.00 or 0.00% of the Fund's net assets of August 31, 2007. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of August 31,2007. (M) These securities having an aggregate value of $24,370,953, or 2.03% of the Fund's net assets, have been purchased as a forward commitments - that is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. The Fund has segregated assets with a current value at least equal to the amount of the forward commitments. Accordingly, the market value of $26,697,063 of Government of Canada, 4.00% 6-1-16 and Alliance One International, Inc., 11.00%, 5-15-12 has been segregated to cover the forward commitments. (P) Represents rate in effect on August 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $144,064,291 or 12.00% of the Fund's net assets as of August 31, 2007. (T) Represents investment of securities lending collateral. Notes to Schedule of Investments - Page 1 John Hancock Strategic Income Fund Notes to Schedule of Investments August 31, 2007 (unaudited) (U) All or a portion of this security is pledged as collateral for written call options. See the additional information on the outstanding written options in the table following these footnotes. (W) Issuer is an affiliate of John Hancock Advisers, LLC. The cost of investments owned on August 31, 2007, including short-term investments, was $1,328,751,761. Gross unrealized appreciation and depreciation of investments aggregated $25,264,563 and $21,783,463, respectively, resulting in net unrealized appreciation of $3,481,100. Notes to Schedule of Investments - Page 2 John Hancock Strategic Income Fund Summary of written options outstanding on August 31, 2007 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value CALLS Silver Standard Resources, Inc. 2,700 $40 09-22-07 ($8,100) ($8,100) Written options for the three months ended August 31, 2007 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period 205,850,000 $1,821,646 Options written 327,161,379 2,701,097 Options closed (138,289,600) (994,788) Options exercised (169,515,950) (1,106,664) Options expired (225,203,129) (2,163,180) Outstanding, end of period 2,700 $258,111 Summary of written options John Hancock Strategic Income Fund Forward foreign currency exchange contracts August 31, 2007 (unaudited) Unrealized Principal amount Appreciation Currency covered by contract Settlement Date (depreciation) BUYS Australian Dollar $133,100,000 Sep-07 ($5,375,462) Canadian Dollar $169,121,665 Sep-07 ($2,064,581) Euro $554,840,000 Sep-07 ($374,533) Japenese Yen $359,961,000 Sep-07 ($117,691) New Zealand Dollar $41,400,000 Sep-07 ($2,687,618) ($10,619,886) SELLS Australian Dollar $205,575,000 Sep-07 $7,968,558 Canadian Dollar $413,770,481 Sep-07 ($649,291) Euro $637,722,500 Sep-07 ($1,193,637) Japenese Yen $362,421,000 Sep-07 ($138,998) New Zealand Dollar $117,195,000 Sep-07 $5,842,959 Pound Sterling $7,630,000 Sep-07 $2,511 $11,832,101 Forward foreign currency exchange contracts Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the valuation provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Securities lending The Fund may lend securities in amounts up to 331
